El Juez Asociado Pérez Pimentel
emitió la opinión del tribunal.
En este caso expedimos un auto de - certiorari para revi-sar una sentencia del anterior Tribunal de Distrito de Puerto Rico, Sección de San Juan, condenando al peticionario a pa-gar a tres empleados suyos ciertas sumas de dinero en con-cepto de horas extras trabajadas durante los días y horas en que el establecimiento donde prestaron servicios dichos empleados, debió permanecer cerrado al público por disposi-ción legal.
La indicada sentencia fué dictada por el tribunal inferior al conocer, en grado de apelación, de una querella radi-cada originalmente en el Tribunal Municipal de Puerto Rico, Sala de San Juan, por el Comisionado del Trabajo, en re-presentación y para beneficio de los obreros Guillermo Rosario Sánchez, Manuel Badillo González y Guillermo Ortiz Mangual. En dicha querella se alegó en síntesis, que los re-feridos obreros trabajaron para el querellado Teódulo Llamas, en una fábrica de hielo en San Juan, Puerto Rico, en las capacidades, por los períodos y por los salarios semana-les siguientes: Guillermo Rosario Sánchez, cubero, de mayo 24, 1947 a enero 31, 1951, por $18; Manuel Badillo Gonzá-lez, carpintero, de 1945 a febrero 1ro. de 1951, por $25; y Guillermo Ortiz Mangual, mecánico, de junio de 1947 a enero 31, 1951, por $24; que en el curso de estos empleos los men-cionados obreros trabajaron durante horas en que el referido establecimiento del querellado debió permanecer cerrado al público por disposición legal, detallándose dichas horas en tres exhibits que se acompañaron' e hicieron formar parte de la querella y las cuales están comprendidas entre mayo 30 de *71948 a enero 11 de 1951; que el patrón querellado pagó a los obreros reclamantes estas horas extras a tiempo sencillo cuando debió pagárselas a tipo doble, adeudándoles, por con-siguiente, la diferencia. Se reclamó además en la querella la correspondiente suma por concepto de liquidación de da-ños y perjuicios.
El querellado negó todos los hechos de la querella y plan-teó varias defensas especiales, entre ellas, la de “Que el ne-gocio del demandado en el cual se alega trabajan los quere-llantes es uno de los exentos por las disposiciones de la Ley núm. 379 de 1948, artículo 4 letra B.”
Al declarar con lugar la querella el tribunal a quo resol-vió que el establecimiento donde trabajan los obreros quere-llantes no es un depósito de hielo y sí una planta de hielo y que por tanto, dicho establecimiento no está exento de las disposiciones de la ley — artículo 553 del Código Penal — que regula el cierre de establecimientos comerciales e industria-les. La única cuestión envuelta en este recurso es, pues, si los obreros querellantes trabajaron en un establecimiento— “depósito de hielo” — exento por las disposiciones del citado artículo 553 del Código Penal (Ley de Cierre de Estableci-mientos Comerciales e Industriales) o en uno no exento— “planta para fabricar hielo”.
 La Ley núm. 379, aprobada en 15 de mayo de 1948 ((1) pág. 1255) (Ley para Establecer la Jornada de Trabajo en Puerto Rico) dispone en su artículo 4 lo siguiente:
“Artículo 4. — Son horas extras de trabajo:
“(a).
“(6).
“(c) • .
“(d) las horas que un empleado trabaja para su patrono du-rante los días u horas en que el establecimiento en que presta servicio deba permanecer cerrado al público por disposición legal-; Disponiéndose, sin embargo, que no serán horas extras las horas que el empleado trabaja para su patrono durante los días u horas en que el establecimiento deba permanecer cerrado al público cuando el patrono ha obtenido del Comisionado del Tra-*8bajo el permiso requerido por la Ley núm. 80, de 5 de mayo de 1931, según ha sido o fuere subsiguientemente enmendadá, y la totalidad de horas trabajadas por el empleado durante ese día no exceda de ocho horas ni la totalidad de horas trabajadas durante la semana exceda de cuarenta y ocho horas.” (1)
Luego en su artículo 5 dispone la misma ley que todo pa-trono que emplee o permita que trabaje un empleado du-rante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para horas regulares.
El cierre de los establecimientos comerciales e industria-les está regulado por el artículo 553 del Código Penal. (2) Dispone dicho artículo que los establecimientos comerciales e industriales permanecerán cerrados al público, sin que pueda realizarse en los mismos ninguna clase de trabajo después de una hora de cerrados, durante los días y horas que se es-pecifican en dicho artículo. Su apartado (6) lee como sigue:
“(b) No tendrán que cerrar sus puertas al público durante dichos días y horas los siguientes establecimientos:
“1. ........
“3. ........
“4. Los casinos, salones de billar, depósitos de hielo, puestos de carne y leche.” (Bastardillas nuestras.)
Debemos pues determinar si los obreros querellantes tra-bajaron, según alega el aquí peticionario, en un depósito de hielo, que es uno de los establecimientos incluidos en la sub-división 4, copiada anteriormente, como exento de cerrar sus puertas al público durante los días y horas especificados por la ley.
El tribunal recurrido resolvió que el establecimiento donde trabajan los obreros querellantes es una planta de *9hielo y que en la misma no existe un depósito de hielo tal como éste se conoce para fines comerciales de reventa. El peticionario arguye que la subdivisión 4 antes citada de la Ley de Cierre no hace distinción alguna entre una u otra clase de depósitos de hielo y que por lo tanto el tribunal a quo no podía establecer clasificaciones para los mismos. En rea-lidad lo que fundamentalmente resolvió dicho tribunal, a nuestro juicio correctamente, fué qüe los obreros querellan-tes trabajaron en una planta o fábrica de hielo y no en un depósito de hielo. Veamos. Del récord aparece que no hay controversia alguna en cuanto a que el peticionario es dueño de una fábrica de hielo sita en la parada dos y media de Puerta de Tierra y que los tres obreros querellantes traba-jaron en dicha fábrica durante los días y horas especificados en la querella; que dicha fábrica tiene en un mismo local sus tanques de congelación y sus depósitos; una vez fabri-cado el hielo y como última etapa de ese proceso, se traslada, mediante el uso de una grúa eléctrica, a los depósitos' o fri-goríficos, donde se coloca para conservarlo sin que se derrita hasta que es trasladado a las guaguas (camiones) que lo distribuyen al comercio. Incidentalmente se vende hielo en la fábrica a alguna persona que vaya allí a comprarlo pero ninguno de los obreros querellantes se dedicaba a efectuar esas ventas. La labor de Guillermo Rosa Sánchez (3) con-sistía en sacar el hielo de los tanques de congelación con la grúa eléctrica para colocarlo en los depósitos de conservación; Manuel Padilla González trabajaba como carpintero en la reparación de las cajas de las guaguas usadas para distri-buir el hielo al comercio y Guillermo Ortiz Mangual traba-jaba como mecánico en la reparación de dichas guaguas.
Tanto los frigoríficos o depósitos como los camiones (gua-guas), usados estos últimos en la distribución del hielo, for-man parte integrante del negocio del peticionario conocido *10con el nombre de planta o fábrica de hielo. Todo ese equipo usado para producir y distribuir hielo constituye una unidad de operación (operating unit). Como dijimos en el caso de Caparra Dairy v. Tribl. de Contribuciones, 67 D.P.R. 314, citando el de Otis Elevator Co. v. Arey-Hauser Co., 22 F. Supp. 4, a la palabra “planta” se le dió el siguiente signi-ficado :
“Dentro de un número de años comparativamente recientes, nuestro lenguaje ha sido enriquecido por un nuevo uso de la antigua palabra ‘planta’. Es un equipo físico organizado para producir cualquier resultado que pueda desearse o, según se ha expresado por medio de una frase, es una unidad de operación {operating unit).”
Del récord se desprende que los frigoríficos o depósitos donde se almacena el hielo para su conservación son un equipo necesario e indispensable en la operación de la planta del peticionario y que los camiones (guaguas) se usan para transportar el hielo desde la planta hasta el comercio. No podemos, pues, convenir con el peticionario en que los obreros querellantes trabajaron para él en uno de los establecimien-tos exentos de las disposiciones de la Ley de Cierre. Al men-cionar dicha ley los depósitos de hielo, ciertamente no se re-fería a las plantas de hielo. Más bien lo que el estatuto con-templa es un sitio o local donde generalmente se tiene el hielo para fines de venta, o sea, un establecimiento similar a los puestos de carne y de leche.

Por las razones expuestas deberá anularse el auto expe-dido.

El Juez Presidente Sr. Todd, Jr., no intervino.

 En este caso el patrono no ha obtenido el permiso a que se con-trae esta disposición.


 Este artículo fué reenactado por la Ley núm. 250 de 9 de mayo de 1950 ((1) pág. 657), pero ello en nada afecta la cuestión envuelta en este recurso.


 El administrador de la fábrica de hielo del peticionario declaró en la vista del caso que este obrero también se dedicaba a despachar el hielo a los trucks que lo distribuían.